MEMBERSHIP OF COUNCIL ON COMMUNITY AFFAIRS The Council on Community Affairs is limited in composition to only one member from each planning region in the State. The Attorney General has considered your opinion request wherein you set out the following: "Pursuant to 74 O.S. 1512 [74-1512], the Office of Community Affairs and Planning is currently involved in establishing a council on community affairs. The members of this council will be appointed by the Governor from the eleven (11) planning regions in the State of Oklahoma." You then ask the following question: "Is the council which will represent all cities, towns, counties, conservation districts who belong to or can avail themselves of the services offered by a sub-state planning region limited entirely to only one representative from each district?" Title 74 O.S. 1512 [74-1512] (1970) provides in pertinent part: "The council shall consist of one member from each Planning Region to be appointed by the Governor." (Emphasis added) In the construction of statutes, the word "shall" is usually given its common meaning of "must" and interpreted as implying a command or mandate. State ex rel. Ogden v. Hunt, Okl., 286 P.2d 1088; State ex rel. Keithline v. Jennings, Okl. 463 P.2d 690.  Where the language of a statute is clear and unambiguous, the statute must be held to mean what it plainly expresses, and no room is left for construction, and interpretation, and courts cannot search for its meaning beyond the statute itself. Cox v. State, Okl. Cr., 270 P.2d 373.  A plain reading of Section 74 O.S. 1512 [74-1512], above, and a strict interpretation of same, clearly indicates that the council consist of only one member from each planning region. No intent of the Legislature to provide for more than one member from each region, and thus alter the plain meaning of the language, can be ascertained from a reading of the Act.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Pursuant to 74 O.S. 1512 [74-1512] (1970), the Council on Community Affairs is limited in composition to only one member from each planning region in the State.  (Mike D. Martin)